Citation Nr: 1232082	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.   10-28 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:  Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from July 1980 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the Department of Veterans Affairs Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned Veterans Law Judge via videoconference in August 2011.  A transcript of her hearing has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for disabilities of the knees.  Service treatment records reflect that she was seen in September 1982 with complaints of pain in her right leg.  There was tenderness and mild swelling of the right knee.  A small cyst was assessed on the right lateral knee.  Warm compresses and an ace wrap were advised, and antibiotics were prescribed.  The cyst was subsequently noted to be resolved.  The Veteran maintains that she experienced continued knee problems during service but did not seek treatment.  She also argues that she has experienced knee problems since service.  VA treatment records show that the Veteran has been treated on a regular basis since approximately December 2000.

Current diagnoses related to the Veteran's knees include right knee bursitis and osteoarthritis.  In a November 2009 letter, the Veteran's private treating orthopedist opined that the right knee problems were related to her period of service from 1980 to 1983.  While it appears that this provider reviewed the Veteran's service records, it does not appear that he considered the more than 25 year interim period from service to the present.  Moreover, he did not discuss the medical rationale for his conclusions.  The Board therefore finds that the private physician's opinion is inadequate for the purpose of deciding this claim.  

The Board also notes that there are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service. 

Here, there are complaints referable to the Veteran's right knee recorded in service, evidence of a current disability, evidence suggesting that the current disability is related to service, but insufficient competent medical evidence for the Board to make a decision in this claim.  As such, the Board concludes that a comprehensive VA examination which includes a review of the complete record is warranted.

In light of the above discussion, the Board has concluded that additional development is required.  Accordingly, the case is remanded for the following actions: 

1.  Schedule the Veteran for a VA examination to determine the etiology of her claimed knee disabilities.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed, and their results reported.  

Following review of the claims file and examination of the Veteran, the examiner should identify all current disabilities of the right and left knees.  The examiner should then provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present right or left knee disability is related to any disease or injury in service.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate. 

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2.  The Veteran is hereby notified that it is her responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

3.  Upon completion of the examination ordered above, review the examination report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

4.  Then, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


